DETAILED ACTION
Applicant's submission filed on May 3, 2022 has been entered.
 	Claims 1-20 are pending.
Claims 1 and 13 are currently amended.
Claims 2-12 and 14-20 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objection
The objection to claim 13 is withdrawn in light of the amendment of claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainley et al. (U.S. Patent Application Publication No. 2011/0191899, published Aug. 4, 2011) in view of Bahr et al. (U.S. Patent Application Publication No. 2016/0145645, published May 26, 2016).
Claim 1 as currently amended is drawn to a method for producing a repaired site specific nuclease binding site within a plant, the method comprising the following steps: 
a. Providing a plant  genome comprising a first copy of a site specific nuclease binding site, an intervening polynucleotide sequence, and a second copy of the site specific nuclease binding site, wherein the first copy of the site specific nuclease binding site and the second copy of the site specific nuclease binding site are identical;
b.    Introducing a site specific nuclease designed to bind and cleave at the site specific nuclease binding site;
c.    Cleaving the first copy of the site specific nuclease binding site;
d.    Cleaving the second copy of the site specific nuclease binding site;
e.  Excising the intervening polynucleotide sequence from the plant genome;  
f. Recombining the first cleaved site specific nuclease binding site with the second cleaved site specific nuclease binding site;
g.    Producing the repaired site specific nuclease binding site, wherein the repaired site-specific nuclease binding site is repaired via a NHEJ-mediated cellular process and the repaired site specific nuclease binding site is identical to the first copy of the site specific nuclease binding site.
Claim 13 as currently amended is drawn to the method of claim 1, the method further comprising the steps of:
h.    Targeting the repaired site specific nuclease binding site with the site specific nuclease;
i.    Cleaving the repaired site specific nuclease binding site with the site specific nuclease;
j.    Introducing a donor polynucleotide sequence;
k.    Integrating the donor polynucleotide sequence within the cleaved site specific nuclease binding site; and
l.    Producing a plant genome comprising the donor polynucleotide sequence stably integrated within the genome.

Ainley et al. teach the introduction of an engineered landing pad (ELP) into a genome of a host organism in order to facilitate the integration of further nucleic acid molecules of interest into the host organism, including a host organism that is a plant (paragraphs [0037];[0038]). The integration of further nucleic acid molecules of interest into the host organism can be accomplished by a method comprising the following steps: a. Providing a genome, including a plant genome, comprising a first copy of a site specific nuclease (i.e., a targeting endonuclease) binding site, an intervening polynucleotide sequence, and a second copy of the site specific nuclease binding site,  b.Introducing a site specific nuclease (e.g., an engineered zinc finger nuclease, or eZFN) designed to bind and cleave at the site specific nuclease binding site; c. Cleaving the first copy of the site specific nuclease binding site; d. Cleaving the second copy of the site specific nuclease binding site; e. Recombining (repairing by non-homologous end joining or by homologous single-strand repair) the first cleaved site specific nuclease binding site with the second cleaved site specific nuclease binding site; f. Producing the repaired site specific nuclease binding site; g.Targeting the repaired site specific nuclease binding site with the site specific nuclease; h. Cleaving the repaired site specific nuclease binding site with the site specific nuclease; i. Introducing a donor polynucleotide sequence (e.g. a transgene); j. Integrating the donor polynucleotide sequence within the cleaved site specific nuclease binding site; and k. Producing a genome comprising the donor polynucleotide sequence stably integrated within the genome (paragraphs [0008]; [0069]; [0144]; [0152]; claim 16). The intervening polynucleotide sequence (e.g. a transgene) can be flanked by one or more eZFN binding sites (paragraph [0146]). The intervening polynucleotide sequence (e.g. a transgene) is excised as a consequence of the cleavage of the eZFN binding sites by eZFN site-specific nucleases (paragraph [0152]).
Ainley et al. do not explicitly teach that the first copy of the site specific nuclease binding site and the second copy of the site specific nuclease binding site are identical.
Bahr et al. teach that an engineered landing pad can comprise one or more recognition sequences for a polynucleotide modification enzyme, and may comprise at least one, at least two, at least three, at least four, at least five, at least six, at least seven, at least eight, at least nine, or at least ten or more recognition sequences (paragraphs [0012];[0018]). Bahr et al. teach that in embodiments comprising more than one recognition sequence, the recognition sequences may be unique from one another (i.e. recognized by different polynucleotide modification enzymes), the same repeated sequence, or a combination of repeated and unique sequences (paragraph [0018]). Bahr et al. teach that an embodiment of an engineered landing pad comprising a first copy of a site specific nuclease binding site, an intervening polynucleotide sequence, and a second copy of the site specific nuclease binding site, wherein the first copy of the site specific nuclease binding site and the second copy of the site specific nuclease binding site are identical (paragraphs [0012]; [0018]; [0086]). The site specific nuclease can be a zinc finger nuclease (paragraphs [0016]; [0017]). Bahr et al. teach that nuclease induced double strand breaks are repaired in a cell by homologous recombination or direct ligation (paragraph [0098]).
Given the teachings of Ainley et al. that an intervening polynucleotide sequence in an engineered landing pad site can be flanked by one or more eZFN binding sites, and that following cleavage by a site-specific nuclease, a site specific nuclease binding site in an engineered landing pad site in a plant genome can be repaired by non-homologous end joining or by homologous single-strand repair, given the further teachings of Ainley et al. that following cleavage by a site-specific nuclease, the intervening polynucleotide sequence in an engineered landing pad site is excised, and given the teachings of Bahr et al. that an engineered landing pad can comprise a first copy of a site specific nuclease binding site and a second copy of the site specific nuclease binding site wherein the first copy of the site specific nuclease binding site and the second copy of the site specific nuclease binding site are identical, and that double strand breaks induced by the nuclease are repaired in a cell by homologous recombination or direct ligation, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the method of Ainley et al. could be practiced with an engineered landing pad comprising an intervening polynucleotide sequence flanked by two identical eZFN binding sites, that the double strand breaks induced by the eZFN would be repaired in a cell by its endogenous DNA repair systems, including non-homologous end joining, and that the intervening polynucleotide sequence would be excised as a consequence of the double strand breaks induced by the eZFN (i.e. “cleavage”).
The use of two identical eZFN binding sites in an engineered landing pad comprising an intervening polynucleotide sequence would have been a routine modification of design parameters within the abilities of a person having ordinary skill in the art, as evidenced by Bahr et al. One skilled in the art would have recognized this arrangement as one of several known arrangements that can be used to construct an engineered landing pad, and one skilled in the art would have had a reasonable expectation that this arrangement could be successfully be used as an engineered landing pad, since other engineered landing pads having other arrangements have been successfully used in both plant and animal cells, and because the use of engineered landing pads relies on known and routinely practiced molecular biology techniques (e.g. cloning, cellular transformation and the expression of a site-specific nuclease) as well as known inherent cellular processes, including non-homologous end joining. Further, the repaired site specific nuclease binding site could be identical to the first copy of the site specific nuclease binding site when repaired, depending on how the cellular repair processes repair the double strand breaks. Additionally, one skilled in the art would recognize that excision of the intervening polynucleotide sequence would occur as a consequence of the site-specific nuclease mediated cleavage of the eZFN binding sites that flank the intervening polynucleotide sequence, as evidence by Ainley et al. Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments filed May 3, 2022 have been fully considered but they are not persuasive. 
Applicant maintains that a review of Bahr fails to identify any disclosure describing the perfect repair of the site specific nuclease binding site so that the repaired site specific nuclease binding site is identical to the first copy of the site specific nuclease binding site, and that Bahr rather teaches integration of a donor polynucleotide via the repair mechanism. Applicant also points out that Bahr does not teach the application of site specific nuclease technology within plants.
Applicant also maintains that the Office fails to reconcile why one with skill in the art would be motivated to combine the teachings of Bahr (an application describing targeted gene integration within mammalian cells) and Ainley (an application describing engineered landing pads within plants). 
Moreover, Applicant maintains that the combination of these cited references do not teach or suggest the elements of the pending claims, because Ainley and/or Bahr do not teach or suggest the repair process wherein the intervening sequence is excised from the plant genome resulting in repaired site specific nuclease binding site, wherein the repaired site specific nuclease binding site is identical to the first copy of the site specific nuclease binding site. 
Applicant additionally points out that the specification describe the results of the methodology for the pending application at Par [0188], where Table 4 teaches that 3.7 of the recovered plant events showed excision, and Table 6 teaches that 59% of the plant events (i.e., 10/17) resulted in perfect repair of the site specific nuclease binding site so that the repaired site specific nuclease binding site is identical to the first copy of the site specific nuclease binding site.

Applicants’ arguments are not persuasive. 
With respect to Applicant’s assertion that a review of Bahr fails to identify any disclosure describing the perfect repair of the site specific nuclease binding site so that the repaired site specific nuclease binding site is identical to the first copy of the site specific nuclease binding site, this is not persuasive, because both Ainley and Bahr teach the repair of nuclease cleaved binding sites occurs by endogenous cellular DNA repair systems, because the rejection asserts that the double strand breaks induced by the eZFN would be repaired in a cell by its endogenous DNA repair systems and that the repaired site specific nuclease binding site could be identical to the first copy of the site specific nuclease binding site when repaired, depending on how the cellular repair processes repair the double strand breaks, and because one skilled in the art would have known that the repair of nuclease cleaved binding sites by endogenous cellular DNA repair systems can produce a variety of different outcomes, including a repaired site that is identical to the previous site, depending on the structure of the cleavage site(s), the repair system activated and the fidelity of the repair. 
See, for example, Petolino (Genome editing in plants via designed zinc finger nucleases. In Vitro Cell. Dev. Biol. Plant. 2015;51(1):1-8.  Epub 2015 Jan 29, of record, 09/30/2020), who teaches that “Targeted sequence modification (i.e., genome editing) is predicated on the ability to create sequence-specific DSBs and exploit the cell’s DNA repair machinery to generate desired genetic outcomes” (page 3 column 1 first full paragraph), and that “The genetic outcome of the resolution of a DSB generated by ZFN cleavage is a function of the process used to repair it” (page 3 column 1 second full paragraph). Petolino also teaches that NHEJ can be error prone and result in small deletions, insertions and/or rearrangements, and that in the presence of DNA sequences homologous to those flanking the DSB, HDR can use theses sequences for synthesis dependent strand-annealing (page 3 column 1 second full paragraph).
See also, for example, Wyman et al. (DNA double-strand break repair: all's well that ends well. Ann. Rev. Genet. 2006;40:363-83 of record, 09/30/2020), who teach that double strand repair mechanisms are influenced by the nature of the DNA end to be repaired, and that the double strand breaks with defined structure, genomic location and number that are created by enzymes often have complementary single-strand overhangs that can be easily ligated (page 364 column 2; page 367 column 1).
With respect to Applicant’s assertion that Bahr rather teaches integration of a donor polynucleotide via the repair mechanism, this is not persuasive, because Ainley teach that following cleavage by a site-specific nuclease, the intervening polynucleotide sequence in an engineered landing pad site can be excised.
 With respect to Applicant’s observation that Bahr does not teach the application of site specific nuclease technology within plants, this is not persuasive, because Ainley teach the application of site specific nuclease technology within plants, and because Bahr is analogous art, since it is well understood in that cellular mechanisms for DNA repair are conserved across kingdoms. See, for example, Dudas et al. (DNA double-strand break repair by homologous recombination Mutat. Res. 2004 Mar;566(2):131-67, page 132 paragraph spanning columns 1 and 2, of record 09/30/2020).
With respect to Applicant’s assertion that the Office fails to reconcile why one with skill in the art would be motivated to combine the teachings of Bahr (an application describing targeted gene integration within mammalian cells) and Ainley (an application describing engineered landing pads within plants), this is not persuasive, because an explicit teaching, suggestion or motivation to combine the cited references is only one of a number of different valid rationales that can be used to determine obviousness, including the rationale that a combination is obvious to try because it can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case it would have been obvious to a person having ordinary skill in the art that the method of Ainley et al. could be practiced with an engineered landing pad comprising an intervening polynucleotide sequence flanked by two identical eZFN binding sites, and that the double strand breaks induced by the eZFN would be repaired in a cell by its endogenous DNA repair systems, because Ainley et al. teach an engineered landing pad comprising a first copy of a site specific nuclease binding site, an intervening polynucleotide sequence, and a second copy of the site specific nuclease binding site, because Bahr et al. teach an embodiment of an engineered landing pad that comprises a first copy of a site specific nuclease binding site, an intervening polynucleotide sequence, and a second copy of the site specific nuclease binding site, wherein the first copy of the site specific nuclease binding site and the second copy of the site specific nuclease binding site are identical, and because both Ainley et al. and Bahr et al. teach the repair of nuclease cleaved binding sites occurs by endogenous cellular DNA repair systems. Further, one skilled in the art would have had a reasonable expectation that such an arrangement could be successfully be used as an engineered landing pad, because other engineered landing pads having other arrangements have been successfully used in both plant and animal cells, and because the use of engineered landing pads relies on known and routinely practiced molecular biology techniques (e.g. cloning, cellular transformation and the expression of a site-specific nuclease) as well as known inherent cellular processes.
With respect to Applicant’s assertion that the combination of these cited references do not teach or suggest the elements of the pending claims, because Ainley and/or Bahr do not teach or suggest the repair process wherein the intervening sequence is excised from the plant genome resulting in repaired site specific nuclease binding site, wherein the repaired site specific nuclease binding site is identical to the first copy of the site specific nuclease binding site, this is not persuasive, because Ainley teach a repair process wherein the intervening sequence is excised from the plant genome resulting in repaired site specific nuclease binding site, because Bahr teach an embodiment of an engineered landing pad comprising a first copy of a site specific nuclease binding site, an intervening polynucleotide sequence, and a second copy of the site specific nuclease binding site, wherein the first copy of the site specific nuclease binding site and the second copy of the site specific nuclease binding site are identical, and because both Ainley and Bahr teach a repair process wherein one skilled in the art would recognize that, where first copy of the site specific nuclease binding site and the second copy of the site specific nuclease binding site are identical, the repair process can produce a repaired site specific nuclease binding site that is identical to the first copy of the site specific nuclease binding site when repaired.
With respect to Applicant’s observation that the specification describe the results of the methodology for the pending application at Par [0188], where Table 4 teaches that 3.7 of the recovered plant events showed excision, and Table 6 teaches that 59% of the plant events (i.e., 10/17) resulted in perfect repair of the site specific nuclease binding site so that the repaired site specific nuclease binding site is identical to the first copy of the site specific nuclease binding site, this is not persuasive, since the rejection is not predicated on any failure of the specification to describe the results of the claimed methodology. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662